Case 18-12012-LSS Doc 1016-1 Filed 09/11/20 Page 1of 10

EXHIBIT A

Revised Proposed Order

DOCS_NY:41103.4 64202/003
Case 18-12012-LSS Doc 1016-1 Filed 09/11/20 Page 2 of 10

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Tn re: Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited Case No.: 18-12012 (LSS)
liability company, et al.!,
(Jointly Administered)
Debtors.
Re: Docket No. 980

 

ORDER (ID) SUSTAINING PLAN ADMINISTRATOR’S

FIFTH (SUBSTANTIVE) OBJECTION TO CERTAIN (A) NO
LIABILITY CLAIMS AND (B) REDUCE AND ALLOW CLAIMS

Upon consideration of the Plan Administrator’s Fifth (Substantive) Objection to Certain
(A) No Liability Claims and (B) Reduce and Allow Claims (the “Fifth Omnibus Objection”);” and
the Court having considered the Hurwitz Declaration in support of the Fifth Omnibus Objection;
and the Court having considered the Plan Administrator's Supplement to the Fifth Omnibus
Objection (the “Supplement’’) and the Supplemental Declaration of Peter Hurwitz, and it
appearing that notice of the Fifth Omnibus Objection and the Supplement was good and
sufficient upon the particular circumstances and that no other or further notice need be given;
and the Court having considered the Fifth Omnibus Objection, the Supplement, the claims listed
on Exhibit 1 and Exhibit 2 attached thereto, and any responses thereto; and upon the record

herein; and after due deliberation thereon; and good and sufficient cause appearing therefor; it is

 

' The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC
(7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’
address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but
not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media
Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter
11 cases.

* Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the Fifth Omnibus
Objection.

DOCS_NY:41103.4 64202/003
Case 18-12012-LSS Doc 1016-1 Filed 09/11/20 Page 3 of 10

hereby
FOUND AND DETERMINED THAT:
1, The Fifth Omnibus Objection is a core proceeding under 28 U.S.C.

§ 157(b)(2); and

2. Each holder of a claim (as to each, a “Claim’’) listed on Exhibit 1 and
Exhibit 2 attached to the Fifth Omnibus Objection and attached hereto was properly and timely

served with a copy of the Fifth Omnibus Objection, this Order, the accompanying exhibits, and
the notice; and

3. Any entity known to have an interest in the Claims subject to the Fifth
Omnibus Objection has been afforded reasonable opportunity to respond to, or be heard
regarding, the relief requested in the Fifth Omnibus Objection; and

4, The relief requested in the Fifth Omnibus Objection is in the best
interests of the Debtors’ creditors, Estates, and other parties in interest; and it is therefore

ORDERED, that the Fifth Omnibus Objection is SUSTAINED; and is further

ORDERED, that each of the No Liability Claims listed on the attached Exhibit 1
is hereby disallowed and expunged in its entirety; and is further

ORDERED, that each of Reduce & Allow Claims listed on the attached Exhibit
2 is hereby disallowed in part and reduced and allowed in the amount indicated; and it is further

ORDERED, that except with respect to the Reduce and Allow Claims, nothing in
the Fifth Omnibus Objection or this Order shall be construed as an allowance of any Claim, and

all of the Plan Administrator’s rights and the rights of other parties in interest to object to any of

DOCS_NY-:41103.4 64202/003
Case 18-12012-LSS Doc 1016-1 Filed 09/11/20 Page 4 of 10

the Claims or any other claims (filed or not) which may be asserted against the Debtors on any
other grounds, including, but not limited to, 11 U.S.C. § 502(d), are preserved. Additionally,
should one or more of the grounds of objection stated in the Fifth Omnibus Objection be
dismissed, the Plan Administrator’s and the rights of other parties in interest to object on other
stated grounds or on any other grounds that they discover during the pendency of these cases are
further preserved; and it is further

ORDERED, that for the avoidance of doubt and to the extent applicable, Local
Rule 3007-1(f)(iii) is hereby deemed waived with respect to the relief requested in the Objection
and granted by this Order; and it is further

ORDERED, that the rights of the Liquidating Debtors to setoff, counterclaim and
recoupment including, but not limited to, in respect of security deposits, against the allowed
amount of any Claims are preserved; and it is further

ORDERED, that this Court shall retain jurisdiction over any matters related to or
arising from the Fifth Omnibus Objection or the implementation of this Order; and it is further

ORDERED, that each Claim and the objections by the Plan Administrator to
such Claim, as set forth on Exhibit 1 and Exhibit 2 hereto, constitutes a separate contested

matter as contemplated by Bankruptcy Rule 9014 and Local Rule 3007-1. This Order shall be

deemed a separate Order with respect to each Claim. Any stay of this Order pending appeal by

DOCS_NY:41103.4 64202/003
Case 18-12012-LSS Doc 1016-1 Filed 09/11/20 Page 5 of 10

any claimants whose Claims are subject to this Order shall only apply to the contested matter
which involves such claimant and shall not act to stay the applicability and/or finality of this
Order with respect to the other contested matters listed in the Fifth Omnibus Objection or this

Order.

DOCS_NY:41103.4 64202/003
Case 18-12012-LSS Doc 1016-1 Filed 09/11/20 Page 6 of 10

OPEN ROAD FILMS, LLC
No Liability Claims to be Disallowed and Expunged

 

 

 

 

 

 

 

 

 

 

 

DOCS_NY:40236.7 64202/003

Exhibit 1
. Claim : :
Name of Claimant Claim Amount Reason for Disallowance
Number
OR RIND Roney Claim has no basis in the Debtors’ books and records and is not
. supported by any documentation or other information. The

1 GARDEN ST 238 $1,368,329.00 >
SOUTH YARRA. VIC3141 Debtors’ book and records do not reflect that the referenced

, Agreement is an obligation of Open Road Films, LIC. No liability
AUSTRALIA p'

to the Debtor for this claim.
SCHWARTZ, LOREN Claim has no basis in the Debtors’ books and records. Supporting
12500 OSPREY LN #3 295 $486,400.00 documents filed with proof of claim indicate that counsel
PLAYA VISTA, CA 90094 represents an individual, not a debtor in these cases. The Debtors
have no liability for this claim.
THINKLATINO INC Claim has no basis in the Debtors’ books and records and is not
ATTN: ROCIO PRADO KISSLING 3 $36,440.00 supported by any documentation or other information. The Debtors
24311 SYLVAN GLEN RD ° have no liability for this claim.
CALABASAS, CA 91302
TOTALLYHER MEDIA LLC
JOSH ELLINGWOOD 148 $25,000.00 Claim has no basis in the Debtors’ books and records and is not
5140 GOLDLEAF CIR 1ST FL _— supported by any documentation or other information, The Debtors
LOS ANGELES, CA 90056 have no liability for this claim.
ZUFFA INTERNATIONAL LLC A/K/A . ts 5 :
ULTIMATE FIGHTING CHAMPIONSHIP (UFC) Claim has no basis in the Debtors books and records and is not
C/O ENDEAVOR tl $450,000.00 supported by any documentation or other information. The
ATTN: REBECCA LITMAN Debtors have no liability for this claim.
11 MADISON AVE, 17TH FLOOR
NEW YORK, NY 10010
]

 
Case 18-12012-LSS Doc 1016-1 Filed 09/11/20 Page 7 of 10

OPEN ROAD FILMS, LLC
Reduce and Allow

 

 

 

 

 

 

Exhibit 2
Name of Claimant Claim Number Claim Amount Modified Claim Reason for Modification
Claimant asserts a general unsecured claim in
the amount of $2,130,677.00. Pursuant to the
AVALON TRANSPORTATION LLC Debtors’ books and records, the amount owed
ATTN: MARISSA LAGUDA to claimant is $21,306.77. Further, there
1000 CORPORATE POINTE, SUITE 150 25 $2,130,677.00 $21,306.77 appears to be a decimal translation error from
CULVER CITY, CA 90230 the invoice to the claim. Accordingly, the
general unsecured claim should be reduced to
$21,306.77.
Claimant asserts a general unsecured claim in
AVALON TRANSPORTATION LLC the amount of $25,580.31. Pursuant to the
ATTN: MARISSA LAGUDA Debtors’ books and records, the amount owed
1000 CORPORATE POINTE, SUITE 150 139 $25,580.31 $14,468.91 to claimant is $14,468.91. Accordingly, the
CULVER CITY, CA 90230 general unsecured claim should be reduced to
$14,468.91,
Claimant asserts a general unsecured claim in
COMSCORE INC the amount of $142,361.09, Pursuant to the
C/O RENTRAK. CORPORATION Debtors’ books and records, the amount owed
11950 DEMOCRACY DRIVE, SUITE 600 126 $142,361.09 $97,249.98 to claimant is $97,249.98. Accordingly, the
RESTON VA 20190 general unsecured claim should be reduced to
$97,249.98,
ATEN eARLADS ey Claimant asserts a general unsecured claim in
1121 g FLOWER ST 174 $3,998.37 $2,303.75 the amount of $3,998.37. Pursuant to the
BURBANK. CA 91502 Debtors’ books and records, the amount owed
, to claimant by Debtor is $2,303.75.

 

 

 

 

 

DOCS_NY:40239.7 64202/003

 
Case 18-12012-LSS Doc 1016-1 Filed 09/11/20 Page 8 of 10

OPEN ROAD FILMS, LLC

Reduce and Allow

Exhibit 2

 

Name of Claimant

Ciaim Number

Claim Amount

Modified Claim

Reason for Modification

 

 

 

 

 

 

 

 

 

 

Amount

Accordingly, the general unsecured claim

should be reduced to $2,303.75,
GDC DIGITAL CINEMA NETWORK (USA), LLC
ATTN: KEN HWANG
1016 WEST MAGNOLIA BLVD.
BURBANK CALIFORNIA 91506

5 Claimant asserts a general unsecured claim in

GDC DIGITAL CINEMA NETWORK (USA), LLC
ATTN: GENERAL MANAGER ee eg
3500 W. OLIVE AVENUE, SUITE 940 62 $399,478.00 $391,628.00 : : , :
BURBANK, CA 95105 to claimant is $391,628.00. Accordingly, the

general unsecured claim should be reduced to
GDC DIGITAL CINEMA NETWORK LIMITED $391,628.00.
ATTN: CHIEF EXECUTIVE OFFICER
UNIT 1-7, 20" FLOOR, KODAK HOUSE 2
39 HEALTHY STREET EAST, NORTH POINT
HONG KONG

Claimant asserts a general unsecured claim in
GLASER WEIL FINK HOWARD AVCHEN the amount of $23,783.67. Pursuant to the
AND SHAPIRO LLP Debtors’ books and records, the amount owed
ATTN: ELIAS DABAIE, ESQ. 104 $23,783.67 $18,082.50 to claimant by the Debtor is $18,082.50.
10250 CONSTELLATION BLVD STE 19 Accordingly, the general unsecured claim
LOS ANGELES, CA 90067 should be reduced to $18,082.50,
IHEART MEDIA INC 147 $327,023.57 $10,000.00 Claimant asserts a general unsecured claim in
ATTN: CARRIE DIVIN the amount of $327,023.57. The invoice

2

DOCS_NY:40239.7 64202/003

 
Case 18-12012-LSS Doc 1016-1 Filed 09/11/20 Page 9 of 10

OPEN ROAD FILMS, LLC
Reduce and Allow

 

 

 

 

 

 

 

 

 

 

 

Exhibit 2
Name of Claimant Claim Number Claim Amount Modified faim Reason for Modification

20880 STONE OAK PKWY submitted with the proof of claim only

SAN ANTONIO, TX 78258 reflects $10,000.00 owed by the Debtor.
Accordingly, the general unsecured claim
should be reduced to $10,000.00.

Claimant asserts a general unsecured claim in

I L. .

M EVANS STUDIO LLC the amount of $30,000.00. The invoices
ATTN: JIM EVANS bmitted with th f of clai ly reflect
2305 LIVE OAK MEADOW RD 49 $30,000.00 $15,000.00 Sona tee With Ue Proor OF calm only renee

$15,000.00 owed by the Debtor.

MALIBU, CA 90265 : :
Accordingly, the general unsecured claim
should be reduced to $15,000.00.

Claimant asserts a general unsecured claim in

LE STUDIO PHOTOGRAPHY ree amount or sl fe Versuant to the ad

26520 ROYAL VISTA CT 138 $11,850.00 $10,350.00 : «claimant b th Debtor is $1 0350.00.

CANYON COUNTRY, CA 91351 © claimant by the "e ae
Accordingly, the general unsecured claim
should be reduced to $10,350.00.

Claimant asserts a general unsecured claim in

LUONG, DAVID he amount of 8.76000 Pursuit oh

1717 EAST BADILLO ST 93 $2,760.00 $2,400.00 eptors B00 econ:

~ to claimant by Debtor is $2,400.00.

COVINA, CA 91724 : :
Accordingly, the general unsecured claim
should be reduced to $2,400.00,

3

DOCS_NY:40239.7 64202/003

 
Case 18-12012-LSS Doc 1016-1 Filed 09/11/20 Page 10 of 10

OPEN ROAD FILMS, LLC

 

 

 

 

 

 

 

 

 

Reduce and Allow
Exhibit 2
Name of Claimant Claim Number Claim Amount Modified Claim Reason for Modification
Amount

SCRABBLE VENTURES LLC
C/O GREENBERG GLUSKER ET AL
JEFFREY A KRIEGER : os
1900 AVENUE OF THE STARS, STE 2100 Claimant asserts a general unsecured claim in
LOS ANGELES. CA 90067 the amount of $25,900,00. Pursuant to the

, Debtors’ books and records, the amount owed

M7 $25,900.00 $19,775.00 | 5 claimant is $19,775.00, Accordingly, the
SCRABBLE VENTURES, LLC eneral unsecured claim should be reduced to
MICHAEL PHIPPS 19 775.00
CFO AND SECRETARY ooo
10550 CAMDEN DRIVE
CYPRESS CA 90630
Claimant asserts a general unsecured claim in
TRAILER PARK INC the amount of $251,964.79. Pursuant to the
A/K/A ART MACHINE 65 $251,964.79 Debtors' books and records, the amount owed
6922 HOLLYWOOD BLVD _— to claimant is $193,414.79. Accordingly, the
LOS ANGELES, CA 90028 general unsecured claim should be reduced to
$193,414.79,
4

DOCS_NY:40239.7 64202/003

 
